State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 11, 2014                   516405
____________________________________

In the Matter of BRIAN D.
   ROBINSON,
                    Respondent,
      v
                                            MEMORANDUM AND ORDER
KATRINA R. BICK,
                    Appellant.

(And Two Other Related Proceedings.)
____________________________________


Calendar Date:   November 12, 2014

Before:   McCarthy, J.P., Egan Jr., Devine and Clark, JJ.

                             __________


     Paul R. Corradini, Elmira, for appellant.

     Christopher Barton, Elmira, for respondent.

     John Ryan, Elmira, attorney for the child.

                             __________


Egan Jr., J.

      Appeal from an order of the Family Court of Chemung County
(Morris, J.), entered February 19, 2013, which, among other
things, granted petitioner's application, in three proceedings
pursuant to Family Ct Act article 6, for modification of a prior
order of custody.

      Petitioner (hereinafter the father) and respondent
(hereinafter the mother) are the parents of one child (born in
2006). In 2008, the parties stipulated to a Pennsylvania court
order in which they agreed to share joint legal and physical
custody of the child. Following a disagreement between the
                              -2-                516405

parties as to where the child would attend school, the father
commenced the first of these proceedings in August 2012, seeking
primary physical custody of the child. In September 2012, the
mother filed a violation petition, alleging that the father
violated the 2008 order by not allowing her to have the child on
the 2012 Labor Day holiday. Thereafter, the mother filed a
modification petition, which she subsequently amended to seek
sole legal and physical custody of the child. Following a
combined fact-finding hearing, Family Court continued joint legal
custody, granted the father primary physical custody of the child
with visitation to the mother and dismissed the mother's
violation petition. The mother now appeals.

      We affirm. The mother's sole argument upon appeal is that
she received ineffective assistance of counsel. "A finding of
ineffective assistance of counsel requires that the proponent
demonstrate that he [or she] was deprived of reasonably competent
and, thus, meaningful representation" (Matter of Rosi v Moon, 84
AD3d 1445, 1447 [2011] [internal quotation marks and citation
omitted]; accord Matter of Knight v Knight, 92 AD3d 1090, 1093
[2012]). Contrary to the mother's assertion, the record reflects
that counsel conducted an effective direct examination of her
relative to the best interests of the child, including the
stability of her home life, her fitness as a parent and her
intent that the child maintain a positive relationship with the
father, as well as eliciting testimony aimed at demonstrating the
father's lack of fitness as a parent. The fact that counsel did
not question the mother concerning her prior drug use, her
sometimes acrimonious relationship with her roommate or the fact
that her driver's license has been suspended since 2008 for
failing to pay several traffic tickets can be attributed to
legitimate trial tactics (see Matter of Elizabeth HH. v Richard
II., 75 AD3d 670, 670-671 [2010]), and counsel effectively
engaged in redirect examination after those issues came to light.
Counsel also appropriately cross-examined the father regarding
his failure to comply with the 2008 custody order and his fitness
as a parent. Viewed in totality, the record establishes that the
mother received meaningful representation (see Matter of Spiewak
v Ackerman, 88 AD3d 1191, 1193 [2011]; Matter of Bunger v Barry,
88 AD3d 1082, 1083 [2011]).
                        -3-                  516405

McCarthy, J.P., Devine and Clark, JJ., concur.



ORDERED that the order is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court